Plaintiff appeals from so much of an order as denies his motion to strike out the first separate defense and to dismiss the counterclaim in the amended answer. Defendant appeals from so much of said order as grants plaintiff’s motion to the extent of striking out the second, third and fourth defenses contained in the amended answer. Order unanimously modified by reinstating the second defense, and as so modified affirmed, without costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.